PER CURIAM.
Affirmed. Upon examination and review of the record we find that there is competent substantial evidence to support the trial court’s findings both as to the issue of rescission and the amount of any claims due one party from the other. Having made such a determination, we are without authority to disturb the rulings of the trial court challenged on appeal, regardless of our own views on the issues. Horn & Hardart, Florida, Inc. v. Dietz, 417 So.2d 1039 (Fla. 4th DCA 1982).
ANSTEAD, C.J., and DOWNEY . and GLICKSTEIN, JJ., concur.